DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The phrase “apparatus for drying a spent nuclear fuel that dries a cavity of a canister loaded with a spent nuclear fuel, the spent nuclear fuel and a spent nuclear fuel cladding” (first phrase) is confusing and unclear in its meaning.  For example, it is unclear whether the apparatus or the spent nuclear fuel dries the cavity.  Likewise, the related phrase “wherein the controller . . . executes drying operation” (second phrase) is unclear because no “drying operation” was previously mentioned.  It is also unclear what is being dried.  It is suggested that the first phrase be modified as “apparatus for a drying operation [[a spent nuclear fuel]] that dries a cavity of a canister loaded with [[a]] spent nuclear fuel, the spent nuclear fuel, and [[a]] spent nuclear fuel cladding”.  It is the drying operation”.
The claim lacks proper antecedent basis for: “the non-reactive gas”; “the measured value”; and “the measured values” (plural). 
Claim 2
In accordance with the above suggestion, it is further suggested that the preamble wording be modified as “The apparatus for a drying operation [[the spent nuclear fuel]] according to”.
The phrase “at preliminary operation” is unclear.  It is unclear what operation (drying?) the preliminary operation is associated with. 
The phrase “with radioactive substance flowing allowing the third gas circulation line” is unclear in its meaning. 
Claim 3
The phrases “apparatus for drying a spent nuclear fuel that dries a cavity of a canister loaded with a spent nuclear fuel” (first phrase); “the drying operation” (which lacks antecedent basis); and “method for controlling the apparatus which dries the spent nuclear fuel” (third phrase) are unclear in their relationship (if any).  Also, it is unclear whether the apparatus or the spent nuclear fuel dries the cavity.  It is suggested that the first phrase be modified as “apparatus for a drying operation [[a spent nuclear fuel]] that dries a cavity of a canister loaded with [[a]] spent nuclear fuel”.  It is suggested that the third phrase be modified as “method of [[for]] controlling the apparatus for the drying operation [[which dries the spent nuclear fuel]]”.

The phrase “preliminary operation” is unclear.  It is unclear what operation (drying?) the preliminary operation is associated with.
It is unclear how the “the normal drying operation” differs from the “the drying operation”.
On many occasions the claim refers to “the step” but it is unclear which exact step (from among the many steps) is being referenced. 
Claim 4
The phrases “apparatus for drying a spent nuclear fuel that dries a cavity of a canister loaded with a spent nuclear fuel” (first phrase); “the drying operation” (which lacks antecedent basis); and “method for controlling the apparatus which dries the spent nuclear fuel” (third phrase) are unclear in their relationship (if any).  Also, it is unclear whether the apparatus or the spent nuclear fuel dries the cavity.  It is suggested that the first phrase be modified as “apparatus for a drying operation [[a spent nuclear fuel]] that dries a cavity of a canister loaded with [[a]] spent nuclear fuel”.  It is suggested that the third phrase be modified as “method of [[for]] controlling the apparatus for the drying operation [[which dries the spent nuclear fuel]]”.
The claim also lacks proper antecedent basis for: “the non-reactive gas”; “the measured value”; “the preliminary operation”; “the measured signal”; “the measured values”; “the normal temperature”; “the predetermined gas outlet port”; “the normal 
The phrase “with radioactive substance flowing allowing the third gas circulation line” is unclear in its meaning.
The wording “the normal drying operation, proceeding to the step;” (twice) is unclear in its meaning.
The phrase “preliminary operation” is unclear.  It is unclear what operation (drying?) the preliminary operation is associated with.
It is unclear how the “the normal temperature” differs from the “the temperature”.
It is unclear how the “the normal drying operation” differs from the “the drying operation”.
On many occasions the claim refers to “the step” but it is unclear which exact step (from among the many steps) is being referenced.

Objection to the Drawings
The drawings are objected to because Figure 4A shows step S5600 as “Measured temperature” but the specification describes said step as “Measured radiation dose rate”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it includes redundant, extraneous, and/or unnecessary wording.  The following Title is suggested:  “Drying Spent Nuclear Fuel Based On Evaluation Of Drying Characteristics Obtained Using Gas Spectroscopy".


Additional Comment
Despite their lack of clarity (as noted above in the 35 U.S.C. 112 rejections), no claims have not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646